Nott, J.,
delivered the opinion of the court:
This is an action to recover the net proceeds of two bales of upland cotton captured at Charleston, and alleged to be $452. •
The claimant appears to have been a free colored citizen in Charleston, of intelligence and respectability. About a month before the occupation of the city by the forces of the United States, he made a small purchase of cotton, consisting of two bales. The loyally of the vendor is not shown, and was not known to the claimant. These two bales of cotton duly appear on the register book of Charleston cotton, and the proceeds thereof are in the treasury.
Very slight evidence is sufficient to establish the loyalty of a colored citizen within the rebellious States. His interest, sympathy, and hopes all leaned toward the government that was to bring freedom to his race. Yet we nevertheless always have required some evidence in the case of a colored claimant, to show that he was not an exception to ’the general rule. In this case the claimant has given such evidence, and we are satisfied of his loyalty. The purchase of so small a quantity of cotton so long before the recapture of the city, was presumptively without any intent to defraud.
The judgment of the court is that the claimant recover the net proceeds of two bales of upland cotton, captured at Charleston, and. amounting to $262 40.